Citation Nr: 0702435	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In connection with his appeal the veteran testified at a 
videoconference hearing in May 2006 before the undersigned 
Veterans Law Judge, and accepted such hearing in lieu of an 
in-person hearing before the Board.  A transcript of the 
hearing is associated with the claims file.


REMAND

At the May 2006 hearing, the veteran stated that his service-
connected tinea versicolor has worsened since the most recent 
VA examination in December 2003.  He also indicated that the 
disorder naturally worsens during the summer months.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  

Moreover, if there is a medically established history of 
recurrence and remission of a disability, with the period of 
recurrence over a long period of time, an examination during 
a period of flare-up of disability is required.  See Ardison 
v. Brown, 6 Vet. App. 405, 408 (1994).



Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his tinea versicolor during the period of 
this claim or the identifying information 
and any necessary authorization to enable 
VA to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected tinea versicolor.  The 
examination should be scheduled during the 
summer months.  The claims folder must be 
made available to and reviewed by the 
examiner.

All indicated studies should be performed.  

The examiner should provide an opinion 
concerning the degree of severity of the 
veteran's tinea versicolor.  The examiner 
should specifically describe the 
percentage of the veteran's body that is 
affected by tinea versicolor and whether 
the veteran has required systemic therapy 
such as corticosteroids or 
immunosuppressive drugs during the past 
year, and for what length of time such 
systemic therapy has been required.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


